Ex NSAR Item 77C: Submission of matters to a vote of security holders JHI Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of twelve (12) Trustees to serve until their respective successors have been duly elected and qualified. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. Votes For Votes Withheld Independent Trustees Charles L. Bardelis 6,396,462.667 156,123.494 Peter S. Burgess 6,407,212.060 145,374.101 William H. Cunningham 6,407,345.933 145,240.228 Grace K. Fey 6,408,027.601 144,558.560 Theron S. Hoffman 6,395,958.777 156,627.384 Deborah C. Jackson 6,397,266.835 155,319.326 Hassell H. McClellan 6,402,251.096 150,335.065 James M. Oates 6,393,319.763 159,266.398 Steven R. Pruchansky 6,386,058.605 166,527.556 Gregory A. Russo 6,402,802.892 149,783.269 Non-Independent Trustees Craig Bromley 6,404,420.974 148,165.187 Warren A. Thomson 6,389,881.508 162,704.653
